Filed 11/3/22 P. v. Webb CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                                  B319013

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. NA084058)
         v.

RICHARD DEVONN WEBB,

         Defendant and Appellant.




      APPEAL from a judgment of the Superior Court of
Los Angeles County, Judith L. Meyer, Judge. Affirmed.
      Matthew Alger, under appointment by the Court of Appeal,
for Defendant and Appellant.
      No appearance for Plaintiff and Respondent.

                                 _______________________
      A jury in 2012 convicted Richard Devonn Webb of the first
degree murder of Dante Page Sr. with true findings that Webb
had personally and intentionally discharged a firearm causing
the death of his victim and the crime had been committed for the
benefit of a criminal street gang. On February 28, 2022, after
appointing counsel for Webb and receiving a responding brief
from the prosecutor, the superior court denied Webb’s petition for
resentencing pursuant to Penal Code former section 1170.95 (now
section 1172.6),1 finding Webb had failed to make a prima facie
case and was ineligible for relief as a matter of law because he
had been convicted of first degree murder as the actual shooter,
not on a theory of felony murder or natural and probable
consequences.
      No arguable issues have been identified following review of
the record by Webb’s appointed appellate counsel. We also have
identified no arguable issues after our own independent review of
the record and analysis of the contentions presented by Webb in
his supplemental brief. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. Webb’s Conviction for the Murder of Dante Page Sr.
      The evidence at Webb’s trial established that the victim’s
son, Dante Page Jr., had been Webb’s codefendant in an earlier
murder case. With the encouragement of Page Sr., Page Jr.
negotiated a resolution of his charges with the People and agreed



1     Effective June 30, 2022, Penal Code section 1170.95 was
renumbered section 1172.6 with no change in text. (Stats. 2022,
ch. 58, § 10.)
      Undesignated statutory references are to the Penal Code.



                                2
to testify against Webb. While in custody awaiting trial in that
earlier case, Webb told his cellmate he was going to “get” Page Sr.
       Webb was found not guilty in the earlier case in May 2008.
(Page Jr., pursuant to his plea agreement, was serving a
significant prison term.) Several months later Webb confronted
Page Sr. at a Long Beach barber shop. The two men argued, and
Webb shot and killed Page Sr.
       More than one year later, in November 2009, after an
argument with his girlfriend Sabrina Hines, Webb shot a hole in
the front window of her apartment. Webb was arrested. The
revolver he was carrying was established to be the gun used to
murder Page Sr.
       Webb was charged in an information filed in May 2020
with the first degree murder of Page Sr. (§ 187, subd. (a)) with
the additional allegations he had personally and intentionally
discharged a firearm proximately causing the death of his victim
(§ 12022.53, subd. (d)) and had committed the offense for the
benefit of a criminal street gang (§ 186.22, subd. (b)); shooting at
an inhabited dwelling (Hines’s apartment) (§ 246); the attempted
willful, deliberate and premeditated murder of Hines (§§ 187,
subd. (a), 664); two counts of felony child abuse (§ 273a,
subd. (a)); and several additional felony and misdemeanor
offenses. The prosecutor tried the murder case on the theory
Webb, motivated by revenge, had committed a willful, deliberate
and premeditated murder. As reflected in an exhibit attached to
Webb’s petition, the jury was instructed with CALCRIM No. 8.11
on the definitions of express and implied malice. Another exhibit
to Webb’s petition documents the trial court’s refusal to instruct
with CALCRIM Nos. 3.00 and 3.01, aiding and abetting, or with
CALCRIM No. 3.02, liability under the natural and probable




                                 3
consequences doctrine. Similarly, there was no felony-murder
instruction (nor could there have been under the circumstances
shown regarding Page Sr.’s killing).
       The jury convicted Webb of first degree murder and found
true the firearm-use and criminal street gang enhancements.
The jury also found Webb guilty of discharging a firearm at an
inhabited dwelling with a firearm-use allegation and both counts
of child abuse, but not guilty of attempted murder. In a
bifurcated proceeding Webb admitted he had suffered one prior
serious felony conviction within the meaning of the three strikes
law (§§ 667, subds. (b) –(i), 1170.12) and section 667,
subdivision (a).
       On the murder count and related firearm enhancement the
trial court sentenced Webb as a second strike offender to an
aggregate indeterminate state prison term of 75 years to life.
Webb’s total sentence was an aggregate indeterminate state
prison term of 111 years four months to life.
       On appeal we agreed with Webb the trial court erred in
failing to strike the firearm-use enhancement on his conviction
for discharging a firearm at an inhabited dwelling and had
improperly calculated the assessments imposed at sentencing.
We modified the judgment and affirmed it as modified. (People v.
Webb (Feb. 20, 2013, B239549) [nonpub. opn.].)
      2. Webb’s Postjudgment Motion for Resentencing
       On February 4, 2022 Webb, representing himself, filed a
petition for resentencing pursuant to section 1172.6, checking
boxes on the form establishing a facially sufficient case for
resentencing relief, including the boxes stating he had been
charged with murder by complaint, information or indictment
that allowed the prosecution to procced under a theory of felony



                                4
murder, murder under the natural and probable consequences
doctrine or other theory under which malice is imputed to a
person based solely on that person’s participation in a crime and
he could not now be convicted of first or second degree murder
because of changes made to sections 188 and 189 by Senate Bill
No. 1437 (Stats. 2018, ch. 1015). Webb attached a handwritten
memorandum of points and authorities and several exhibits,
including the jury’s verdict form and the instruction defining
express and implied malice used at his trial.
       The superior court appointed counsel to represent Webb.
The prosecutor filed a response to the petition, arguing Webb was
not eligible for relief because he had been tried and convicted as
the actual killer and the jury additionally found Webb had
personally and intentionally discharged a firearm killing the
victim. The prosecutor pointed out that the jury had not been
instructed on the natural and probable consequences doctrine or
the felony-murder rule or even instructed that Webb could be
found guilty of murder on an aiding and abetting theory. With
the response the prosecutor included a disc with copies of the
reporter’s and clerk’s transcripts from Webb’s trial and this
court’s opinion on appeal.
       Webb’s appointed counsel declined the opportunity to file a
further response.
       The court’s minute order for February 28, 2022 reflects a
hearing was held on that date and the matter was argued and
taken under submission. The court thereafter issued a
memorandum of decision denying the petition, finding Webb was
ineligible for relief as a matter of law “because he was the direct
shooter. The defendant was not convicted on any theory of felony
murder [or] natural and probable consequences.”




                                 5
      Webb filed a timely notice of appeal.
                           DISCUSSION
       In accord with the procedures described in People v. Cole
(2020) 52 Cal.App.5th 1023, review granted October 14, 2020,
S264278, we appointed counsel to represent Webb on appeal.
After reviewing the record, appointed counsel filed a brief raising
no issues. Appointed counsel advised Webb on August 29, 2022
that he had 30 days to submit a brief or letter raising any
grounds of appeal, contentions or arguments he wanted the court
to consider. We thereafter granted Webb an extension of time to
file his supplemental letter brief.
       On October 19, 2022 we received a six-page handwritten
letter brief from Webb that argues his trial was fundamentally
unfair and he is innocent of the murder of Page Sr. However,
Webb does not dispute he was tried and convicted as the actual
shooter of Page Sr. To the contrary, Webb’s letter contends his
trial counsel provided ineffective assistance because he did not
argue Webb was at most an aider and abettor of the crime and
objected to the court instructing the jury on principles of aiding
and abetting, leaving the jury with the all-or-nothing choice of
finding him guilty as the actual shooter or not guilty of any crime
in connection with Page Sr.’s death.
       The matters raised in Webb’s letter brief, directed to the
defense offered at trial, as well as claims of prosecutorial and
judicial misconduct, do not address his eligibility for relief under
section 1172.6, which applies only to individuals convicted of
murder under the felony-murder rule or the natural and probable
consequences doctrine, neither of which was at issue at his trial.2

2    Webb’s claims regarding the conduct of his trial are
properly raised, if at all, in a petition for writ of habeas corpus.


                                   6
As the superior court ruled, the record of conviction unequivocally
established that Webb was Page Sr.’s actual killer. As such, he is
ineligible for resentencing as a matter of law.
       Because no cognizable legal issues have been raised by
Webb’s appellate counsel or by Webb or identified in our
independent review of the record, the order denying the
postjudgment motion is affirmed. (See People v. Cole, supra,
52 Cal.App.5th at pp. 1039-1040, review granted; see also
People v. Serrano (2012) 211 Cal.App.4th 496, 503; see generally
People v. Kelly (2006) 40 Cal.4th 106, 118-119; People v. Wende
(1979) 25 Cal.3d 436, 441-442.)
                         DISPOSITION
      The postjudgment order is affirmed.



                                          PERLUSS, P. J.
We concur:



             SEGAL, J.



             FEUER, J.




                                7